             Case 1:18-cv-02901 Document 1 Filed 12/11/18 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF D.C.

CENTER FOR INVESTIGATIVE                        )
REPORTING,                                      )
1400 65th St.                                   )
Emeryville, CA 94608                            )
                                                )        Case No. 1:18-cv-2901
       Plaintiff,                               )
                                                )
       v.                                       )
                                                )
U.S. CUSTOMS AND BORDER                         )
PROTECTION,                                     )
1300 Pennsylvania Ave. NW                       )
Washington, D.C. 20229                          )
                                                )
U.S. DEPARTMENT OF HOMELAND                     )
SECURITY,                                       )
500 12th St., SW                                )
Washington, D.C. 20536                          )
                                                )
       Defendants.                              )

                                        COMPLAINT

       1.      Plaintiff CENTER FOR INVESTIGATIVE REPORTING brings this suit to

remedy Defendants U.S. CUSTOMS AND BORDER PROTECTION and U.S. DEPARTMENT

OF HOMELAND SECURITY'S failure to produce records related to the border wall contract

proposals in response to Plaintiff’s Freedom of Information Act request.

                                           PARTIES

       2.      CENTER FOR INVESTIGATIVE REPORTING (“CIR”) is the nation’s first

nonprofit investigative journalism organization and made the FOIA requests at issue in this case.

CIR publishes Reveal, an online news site at www.revealnews.org, and Reveal, a weekly public

radio show with approximately 2 million monthly listeners. CIR has received multiple awards
              Case 1:18-cv-02901 Document 1 Filed 12/11/18 Page 2 of 6



for its reporting. CIR is a nonprofit established under the laws of the State of California, with its

primary office in Emeryville, California.

       3.      Defendant U.S. DEPARTMENT OF HOMELAND SECURITY ("DHS") is a

federal “agency” within the meaning of 5 U.S.C. § 552(f)(1) and subject to the Freedom of

Information Act, 5 U.S.C. § 552.

       4.      Defendant U.S. CUSTOMS AND BORDER PATROL ("CBP") is a federal

“agency” within the meaning of 5 U.S.C. § 552(f)(1) and component of DHS and is subject to

the Freedom of Information Act, 5 U.S.C. § 552.

                                 JURISDICTION AND VENUE

       5.      This case is brought under 5 U.S.C. § 552(a)(6)(c)(i) and presents a federal

question conferring jurisdiction on this Court.

       6.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                                              FACTS

       7.      In 2017, CBP issued a call for proposals from private companies to design and

build prototypes for a new border wall on the U.S.-Mexico border near Chula Vista, California.

       8.      The proposals submitted by contractors included potential designs and materials

to be used in construction, as well as more basic information about which companies were

submitting proposals.

       9.      The contract proposals were the first implementation of President Donald

Trump’s intention to build an updated border wall.

       10.     The requests for the contract proposals repeatedly stated that any information

gathered through the proposal process would be in the public domain and not confidential. For

instance, in DHS’s request for HSBP1017R0022, the agency clearly stated, “No parts of this

contract are classified.”

                                                  2
              Case 1:18-cv-02901 Document 1 Filed 12/11/18 Page 3 of 6



       11.     Since the prototype phase, none of these designs have been implemented.

       12.     Over the past two years, there has been extensive reporting and public concern

over the President’s plans to build the United States border wall. See, e.g., Andrew Becker,

Trump’s wall is wrong path for immigration reform, analysts say, REVEAL, Jan. 25, 2017,

https://www.revealnews.org/blog/trumps-wall-wrong-path-for-immigration-reform-analysts-say/;

Michael Corey and Andrew Becker, Senate Democrats answer questions, raise concerns with

Trump’s wall, REVEAL, April 19, 2017, https://www.revealnews.org/blog/senate-democrats-

answer-questions-raise-concerns-with-trumps-wall/.

       13.     Growing public concern over the border wall has included the amount of federal

dollars spent on designing and building a new border wall.

                            DEFENDANTS’ FOIA VIOLATION

       14.     On April 24, 2017, CIR requested from CBP, “any and all submissions, records,

documents, white papers, memoranda and/or alike material related to border fence/border wall

contract proposals, i.e. HSBP1017R0022, HSBP1017R0023, 2017-JC-RT-0001 and 2017-DHS-

OCPO-RFI-0001 from the date of posting to present. Relevant records include but are not

limited to:

                  a. Phase I proposal submissions

                  b. Notifications sent to submitters of proposals, whether successful or no

                  c. Phase II proposal submissions

                  d. All schedules, calendars and itineraries related to prototype presentations

                  e. Any and all recordings of prototype presentations

                  f. Any maps, GIS data, geotechnical data or site conditions information

                      regarding the prototype site



                                                3
              Case 1:18-cv-02901 Document 1 Filed 12/11/18 Page 4 of 6



                   g. Any materials related to scoring proposals and/or testing of prototypes

                       and/or mockups

                   h. Results and/or scoring of prototypes and mockups

                   i. Border Patrol-approved design standards for fence/wall

                   j. Aerial and/or satellite photos of the prototype location

                   k. Evaluations, assessments, analyses, summaries, reviews and/or reports

                       regarding the bid, submission, evaluation and prototype process.

       15.     CIR also requested a fee waiver as member of the news media and an expedited

processing request because of the overwhelming public interest. A true and correct copy of the

request is attached as Exhibit A.

       16.     On April 25, 2017, CBP issued an acknowledgement and assigned the requests

number 2017-ICFO-29929. A true and correct copy of the letter is attached as Exhibit B.

       17.     On August 3, 2017, CBP granted CIR’s fee waiver request. A true and correct

copy of the letter is attached as Exhibit C.

       18.     On August 3, 2017, granted CIR’s expedited processing request. A true and

correct copy of that correspondence is attached as Exhibit C.

       19.     On August 3, 2017, CBP sent a denial to CIR, stating that records responsive to

the request were found, but CBP was withholding the records pursuant 5 U.S.C. § 552(b)(4) (the

trade secrets exemption) and that 2017-DHS-OCPO-RFI-0001 is not a CBP Request for

Information. A true and correct copy of the denial letter is attached as Exhibit D.

       20.     On October 17, 2017, CIR made an administrative appeal of the denial,

explaining that the requested documents were not protected trade secrets. A true and correct

copy of the appeal is attached as Exhibit E.



                                                 4
               Case 1:18-cv-02901 Document 1 Filed 12/11/18 Page 5 of 6



       21.      On September 10, 2018, the Office of Government Information Services

(“OGIS”) replied to CIR’s administrative appeal letter. OGIS stated that there are 6,762 pages of

responsive records. OGIS produced 1,019 unredacted pages and 155 pages subject to redactions.

OGIS withheld the remaining 5,588. OGIS cited 5 U.S.C. § 552(b)(3), (b)(4), (b)(5), (b)(6),

(b)(7)(C), and (b)(7)(E) as exemptions to redact the 155 pages and withhold the 5,558 pages. A

true and correct copy of this reply is attached as Exhibit F.

                                   COUNT I – VIOLATION OF FOIA

       22.      The above paragraphs are incorporated herein.

       23.      Plaintiff made a proper FOIA request to Defendants.

       24.      Defendants are agencies subject to FOIA.

       25.      Defendants have improperly redacted information in records that are responsive to

Plaintiff’s FOIA request.

       26.      Defendants have improperly withheld records that are responsive to Plaintiff’s

FOIA request.

WHEREFORE, Plaintiff asks the Court to:

          i.    Order Defendants to produce all non-exempt responsive records resulting from an

                adequate search;

         ii.    Award Plaintiff attorney fees and costs; and

        iii.    Enter any other relief the Court deems appropriate.




                                                  5
             Case 1:18-cv-02901 Document 1 Filed 12/11/18 Page 6 of 6



                                            RESPECTFULLY SUBMITTED,

                                            /s/ Matthew V. Topic

                                            Attorneys for Plaintiff
                                            CENTER FOR INVESTIGATIVE
                                            REPORTING


Matthew Topic, Bar No. IL0037
Joshua Burday, Bar No. IL0042
LOEVY & LOEVY
311 N. Aberdeen, Third Floor
Chicago, IL 60607
(312) 243-5900
foia@loevy.com

D. Victoria Baranetsky
Center for Investigative Reporting
1400 65th Street
Emeryville, CA 94609
(510) 982-2890
(Pro Hac Vice Forthcoming)




                                        6
